        Case 18-17959-amc              Doc 51 Filed 04/13/19 Entered 04/14/19 01:11:16                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-17959-amc
Dominic Fabbia                                                                                             Chapter 13
Patricia Fabbia
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: jch                          Page 1 of 1                          Date Rcvd: Apr 11, 2019
                                      Form ID: 175                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 13, 2019.
db/jdb         +Dominic Fabbia,   Patricia Fabbia,   9937 Medway Road,   Philadelphia, PA 19115-1325

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 11, 2019 at the address(es) listed below:
              JOSHUA A. GILDEA    on behalf of Creditor   Salmon Country, Inc. jgildea@flblaw.com,
               ccharlton@flblaw.com
              PAMELA ELCHERT THURMOND    on behalf of Creditor   City of Philadelphia pamela.thurmond@phila.gov,
               karena.blaylock@phila.gov
              PETER FRANCIS BLUST    on behalf of Joint Debtor Patricia Fabbia peterfblust@gmail.com
              PETER FRANCIS BLUST    on behalf of Debtor Dominic Fabbia peterfblust@gmail.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.    ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                             TOTAL: 6
 Case 18-17959-amc            Doc 51 Filed 04/13/19 Entered 04/14/19 01:11:16                    Desc Imaged
                                   Certificate of Notice Page 2 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF PENNSYLVANIA

In Re: Dominic Fabbia and Patricia Fabbia
        Debtor(s)                                                            Case No: 18−17959−amc
                                                                             Chapter: 13


                                      NOTICE OF SHOW CAUSE HEARING
To the debtor, debtor's counsel, and any party in interest:

NOTICE is hereby given that a hearing to show cause why
this case should not be dismissed
for failure to pay the third &
final installment payment for total
amount of $155.00
will be held before the Honorable Ashely M. Chan ,United States Bankruptcy Court



                                         on: 5/7/19

                                         at: 11:00 AM

                                         in: Courtroom #4, 900 Market Street, Philadelphia, PA 19107

                                                                           For The Court

                                                                           Timothy B. McGrath
                                                                           Clerk of Court
Dated: April 11, 2019




                                                                                                              50
                                                                                                        Form 175
